DETAILED ACTION
PART III    CORRECTED  REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 06/09/21. In view of the amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1 and 3-7 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teach different ways of detecting motion of a person to activate a printing function (see Okuzono ‘941) and prior art of record teaches different ways of changing the print mode  creating a machine-readable code for a custom cut stock (see Liu ‘775). However, the prior art of record does not teach or suggest with a single reference or combination an image processing apparatus (method or computer program) detecting a standing-up motion of a person after receipt of a print instruction,  and change the image processing apparatus from a low-power consumption mode to a printing mode in response to detection of the standing-up motion, the printing mode being a ready-to-print mode, and a camera that captures a first image after receipt of the print instruction and captures a second image after a predetermined period elapses after capturing of the first image,
wherein the controller compares the first image with the second image to detect the standing-up motion of the person, as recited in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

August 9, 2021